Citation Nr: 0946201	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-23 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for dermatophytosis, 
currently rated 10 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service connected skin disability.

3.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to a service connected 
skin disability.

4.  Entitlement to service connection for a sleep disability, 
to include as secondary to a service connected skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In that decision, the RO denied entitlement to 
an increased rating in excess of 10 percent for 
dermatophytosis and denied entitlement to service connection 
for hypertension, anxiety, and a sleep condition.  
Jurisdiction over the Veteran's claims has remained with the 
RO in Buffalo, New York.

In November 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a sleep 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's skin disability has required constant 
systemic therapy.  There are no characteristics of 
disfigurement shown and no evidence of compensable scars. 
 
2.  The Veteran's hypertension is not the result of an in-
service disease or injury, and is not etiologically related 
to a service connected disease or injury.

3.  The Veteran's psychiatric disability is not the result of 
an in-service disease or injury, and is not etiologically 
related to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for dermatophytosis 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118 
Diagnostic Code (DC) 7806 (2009).
 
2.  The criteria for service connection for hypertension are 
not met, to include as secondary to a service connected skin 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307(a), 3.309(a), 
3.310 (2006 & 2009).

3.  The criteria for service connection for a psychiatric 
disability are not met, to include as secondary to a service 
connected skin disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b); 38 C.F.R. § 3.303, 3.307(a), 3.309(a), 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in June 2007, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for an increased rating for dermatophytosis and 
for service connection for hypertension and a psychiatric 
disability.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the June 2007 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The June 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disability had worsened.  

The June 2007 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision in Vazquez-Flores v. Peake 
insofar as it required VA, in increased ratings claims, to 
provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  
The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice 
need not be Veteran specific, and that while impairment in 
activities of daily life may indicate impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper adjudication of a claim.  Id.

Nevertheless, a June 2008 letter notified the Veteran that VA 
would consider evidence of the impact of his condition upon 
daily life and that some of the rating criteria required 
specific measurements to substantiate entitlement to a higher 
rating.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records and 
private medical records.  In addition, the Veteran was 
afforded VA examinations for dermatophytosis.

When a claimant's medical history indicates that his 
condition undergoes periods of remission and recurrence, VA 
is required to provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison 
the Court found that an examination during the remission 
phase of the condition did not "accurately reflect the 
elements of the present disability."  Id.

The Veteran has reported that his skin condition is 
controlled by medication and that it has varying stages and 
appearances.  The Veteran's private physician has also 
reported that the skin condition improves and worsens.  The 
Veteran has not, however, reported when the exacerbations 
occur.  Given this history, it would be difficult, if not 
impossible to schedule an examination during a period of 
exacerbation.  See Voerth v. West, 13 Vet. App. (1999) 
(feasibility of scheduling an examination during an 
exacerbation is a factor in determining whether VA has a duty 
to provide such an examination).

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations for hypertension 
or a psychiatric disability.  As discussed below, the record 
does not contain competent evidence that the Veteran's 
hypertension or psychiatric disability may be related to a 
disease or injury in service, including a service connected 
disease or disability.  VA examinations are therefore not 
necessary.  See McLendon,  20 Vet. App. at 79.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for an increased rating for 
dermatophytosis and for service connection for hypertension 
and a psychiatric disability are thus ready to be considered 
on the merits.

Analysis

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's skin condition is currently rated under 
38 C.F.R. § 4.118, DC 7806 as dermatitis or eczema.  Under DC 
7806,  a 10 percent rating is warranted if at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected, or; if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; if systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent rating is warranted if more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.

Dermatitis or eczema may also be evaluated under the rating 
codes for disfigurement of the head, face, or neck, or scars 
depending on the predominant disability.  38 C.F.R. § 4.118, 
DC 7806.

An August 2007 VA examination report indicates that the 
Veteran reported intense pruritis on his hands, feet, and 
ears, which had become constant and progressive over the 
years since service.  An occasional rash in the left nostril 
and rectum was also reported.  He was being treated with 
Dermacerin cream 3 times a day, clobetasol propionate 3 times 
a day, hemorrhoidal suppositories 2 times a day, and an over-
the-counter medicated foot power.

Examination of the skin revealed no external rash or dryness 
on the Veteran's ears, but he had applied cream prior to the 
examination.  The left hand was entirely without any rash, 
erythema, peeling, or scaling skin, and the skin was smooth 
and supple.  The dorsum of the right hand was almost entirely 
covered by an erythematous confluent rash which extended to 
the proximal interphalangeal joints of the digits.  Some 
portions of the skin in the area were thickened and raised.  

There were no vesicles or cracking and the palm was without 
peeling.  There was no erythema, rash, scaling, vesicles, or 
blisters on the Veteran's feet and there was only a very 
small area with superficial peeling on the soles.  The anal 
area had no erythema or rash and there was no maceration of 
the area.  However, there was some very superficial peeling 
of the skin on the Veteran's buttocks.  Furthermore, there 
was no rash on his thorax or abdomen.

The Veteran was diagnosed as having dermatophytosis, 
pruritis, and onychomycosis.  The dermatophytosis covered 10 
percent of exposed areas and 1 percent of his entire body.

Dr. Sullivan's July 2008 letter stated that he had treated 
the Veteran's chronic skin condition for 16 years and that 
although it would sometimes improve, the condition would 
break out again.  He had been treated with antifungal creams, 
topical steroids, oral antihistamines, and other oral allergy 
medicines.  Examination of the Veteran's skin in July 2008 
revealed large red scaly plaques on his posterior chest (40 x 
40 cm) and forearms (40 x 30 cm). 

The skin on the dorsum of his hands and forearms was red and 
thickened and excoriated from itching.  He had similar 
patches of irritated skin in his ears and inguinal area.  The 
Veteran was being treated with, among other things, 
clobetasone (a high potency steroid cream) and oral 
antihistamines for hives and urticaria.  Overall, Dr. 
Sullivan concluded that the Veteran's skin condition had 
worsened to the point where it totally disabled him.

A March 2009 VA examination report reveals that the Veteran 
reported that his skin rash had varying stages and 
appearances in that it could be scaly and ooze, and there 
were times that pruritis was the remaining predominant 
factor.  His dermatophytosis was treated with Derma Cerin 
moisturizing cream (topical treatment) three times a day, 
oxiconazole nitrate cream (described as systemic treatment) 
once daily, and hydroxyzine HCl tablets (described as 
systemic treatment) four times daily as needed.  Each 
medication was used constantly over the previous 12 month 
period and they were neither corticosteroids nor 
immunosuppressives.

Examination of the skin revealed that less than 5 percent of 
exposed areas and the entire body were affected.  There was 
no evidence of any rash on the Veteran's body, however there 
were some 1 cm scars on his elbow region which he attributed 
to excoriation secondary to itching.  He reported that his 
hands were pruritic, however there were no signs of sequelae.  
The skin on the hands, feet, and other portions of the body 
was smooth, moist, and normal in appearance.  The Veteran was 
diagnosed as having chronic recurrent eczema/dermatophytosis 
of the hands, feet, and ears, requiring constant treatment 
with topical creams and oral antipruritic medications.  The 
skin condition was clinically in remission on the day of the 
examination.

The evidence indicates that the Veteran's skin condition 
involves less than 20 to 40 percent of his entire body and 
less than 20 to 40 percent of exposed areas.  However, the 
Veteran has received constant systemic therapy, including 
corticosteroids, on a daily basis.  Such medications include 
clobetasol propionate (a corticosteroid noted in the August 
2007 VA examination report), clobetasone cream (a high 
potency steroid noted in Dr. Sullivan's July 2008 letter), 
and oxiconazole nitrate cream and hydroxyzine HCl tablets 
(noted in the March 2009 VA examination report).  As constant 
systemic therapy has been required for the Veteran's skin 
condition during a 12 month period, a 60 percent rating for 
dermatophytosis is warranted under DC 7806.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.118, DC 7806.  
There is no medical evidence of visible or palpable tissue 
loss, distortion or asymmetry of facial features or deep, 
nonlinear, unstable, or painful scars so as to warrant a 
rating for disfigurement of the head, face, or neck or scars 
under DCs 7800-7805.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's skin 
condition all involve skin irritation and rashes.  These 
symptoms are contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, 
except that it will not concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation.  38 C.F.R. § 3.310(b).  Because the Board finds 
that there is no competent evidence that the skin disability 
caused or aggravated the Veteran's hypertension or 
psychiatric disability, it is not necessary to determine 
which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension and 
psychoses, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38  U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's medical records reveal that he has been 
diagnosed as having hypertension and various psychiatric 
disabilities.  For example, the March 2009 VA examination 
report noted that he was being actively treated for essential 
hypertension, depressive disorder, and generalized anxiety 
disorder.  There is no evidence of any hypertension or 
psychiatric related symptoms or treatment in the Veteran's 
service treatment records and his June 1946 separation 
examination was normal. 

The Veteran has not testified as to continuity of 
symptomatology and the first clinical evidence of 
hypertension and a psychiatric disability is a January 2005 
VA primary care note which diagnosed the Veteran as having 
hypertension and a cognitive disorder.  As for hypertension, 
an April 2006 VA primary care note stated that the Veteran 
had hypertension for 20 years.  Therefore, the evidence 
indicates that he was diagnosed as having hypertension no 
earlier than 1986.  The absence of any clinical evidence for 
decades after service weighs the evidence against a finding 
that the Veteran's hypertension or psychiatric disabilities 
were present in service or in the year immediately after 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no other evidence indicating a nexus 
between the Veteran's hypertension or psychiatric 
disabilities and service.

Thus, the preponderance of the evidence reflects that the 
Veteran did not have hypertension or a psychiatric disability 
in service and such diseases did not manifest until more than 
a year after his June 1946 separation from service. 

If a chronic disease, such as hypertension or a psychosis, is 
shown in service and at any time thereafter, service 
connection will be conceded.  38 C.F.R. § 3.303(b).  There 
must, however, be sufficient observations in service to 
identify the disease entity.  Id.  As discussed above, there 
is no evidence showing hypertension or a psychiatric 
disability in service.  Hence, service connection cannot be 
granted on that basis. 

In his May 2007 claim, the Veteran alleged that his 
hypertension and psychiatric disabilities were secondary to 
his service connected dermatophytosis.  However, there is no 
competent evidence of a relationship between the Veteran's 
hypertension or psychiatric disabilities and his service 
connected dermatophytosis.  As a lay person, the Veteran 
lacks the expertise to say that his hypertension or 
psychiatric disabilities were caused by the dermatophytosis, 
as opposed to some other cause.  It would require medical 
expertise to evaluate the hypertension and psychiatric 
disabilities, consider all the potential causes, and 
determine that one was a more likely cause than another.

Although the Veteran has received treatment by medical 
professionals for hypertension and psychiatric disabilities, 
none has attributed these disabilities to the 
dermatophytosis. 

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claims.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claims for 
service connection for hypertension and a psychiatric 
disability must be denied.  See 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a 60 percent rating for dermatophytosis is 
granted, effective May 17, 2007.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a psychiatric 
disability is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to TDIU is an element of 
all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The United States Court of Appeals for the 
Federal Circuit has held that entitlement to TDIU is raises 
where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, No. 2009-7015 (Fed. Cir. Nov. 25, 2009) 
(holding that an inferred claim for TDIU is raised as part of 
an increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  In this 
case, Dr. Sullivan's letter stated that throughout the years 
the Veteran has suffered from his skin disability, it has 
affected his ability to stay in various occupations; that it 
had forced him to leave his employment as a beautician, and 
was now totally disabling.  At VA examinations in September 
1961 and December 1964 the Veteran reported self employment 
since 1954 as a hair dresser, but that his income had 
declined from $300 to $400 per month.  In January 1965, he 
reported that his skin condition prevented him from working 
more than three days per week.  The March 2009 VA examination 
report indicates that the Veteran was "retired on Social 
Security."

Given the evidence of unemployability, the claim for the 
highest possible rating, and the evidence of medical 
disability; the record raises a claim for TDIU under 
Roberson.  The Court has held that in the case of a claim for 
TDIU, the duty to assist requires that VA obtain an 
examination that includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).  The record does not include such an opinion (Dr. 
Sullivan did not provide a specific rationale for the report 
that the Veteran was totally disabled and it is unclear 
whether that opinion was based on an assumption that the 
sleep disorder was service connected).

The Veteran does not currently meet the percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a) (2009).  VA 
policy is to grant TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b) (2009).  The 
Board cannot grant entitlement to TDIU in the first instance, 
but instead must remand the claim for consideration by the 
appropriate first line authorities.  Bowling v. Principi, 15 
Vet. App. 1 (2001). 

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The March 2009 VA examination report reveals that the Veteran 
has been actively treated for insomnia.  The Veteran claims 
that his insomnia is secondary to his service connected skin 
disability.  Dr. Sullivan's July 2008 letter stated that the 
itching associated with the Veteran's skin condition bothered 
him at night and would usually keep him awake.  He was never 
able to sleep for more than 2 hours, even with a wide variety 
of sleeping pills.  

It is unclear whether Dr. Sullivan was stating that the 
Veteran's insomnia was related to his skin condition or 
whether he was merely transcribing the history provided by 
the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).  However, given the evidence of 
a current sleep disability that may be associated with the 
service-connected skin disability, a VA examination is 
warranted to determine the etiology of the Veteran's current 
sleep disability, to include whether such disability is 
proximately due to, the result of, or aggravated by the 
Veteran's service-connected skin disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current sleep disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is as least as likely as not (50 
percent probability or more) that the 
Veteran's current sleep disability was 
either caused or aggravated (made worse) 
by his service-connected skin disability.  
If so, the examiner should quantify the 
amount of the aggravation, if possible. 

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  The Veteran should be afforded an 
examination to determine whether his 
service connected disabilities 
(dermatophytosis and left varicocele) 
would prevent the Veteran from obtaining 
and keeping employment for which his 
education and occupational experience 
would otherwise qualify him.  

The examiner should also opine as to 
whether the answer to the previous 
question would change if the Veteran's 
sleep disorder was considered a service 
connected disability.

The examiner should review the claims 
folder and provide a rationale for the 
opinions.

3.  If the Veteran does not meet the 
percentage requirements of 38 C.F.R. 
§ 4.16(a), the agency of original 
jurisdiction should refer the case to 
VA's Director of Compensation and Pension 
for consideration of entitlement to TDIU 
under the provisions of 38 C.F.R. 
§ 4.16(b).

4.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


